Citation Nr: 0626133	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-38 954	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a gunshot wound to the right shoulder, 
Muscle Group II, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
INTRODUCTION

The veteran had honorable active service from June 1943 to 
February 1946.  The claimant is a combat veteran who was 
wounded on Iwo Jima in February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio which denied the benefits sought on appeal. 

A hearing before the undersigned sitting at the VA Regional 
Office in Detroit, Michigan (RO) was held in June 2006.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In October 2003, the veteran was afforded a VA examination.  
The examiner noted a small, superficial scar on the anterior 
part of the veteran's right shoulder over the distal pectoral 
muscles.  The scar was skin deep without adhesions and it was 
noted that there was no tenderness.  The examiner diagnosed 
chronic tendonitis of the right shoulder, but concluded that 
the shoulder was not arthritic and that metal fragments that 
remain in the veteran's shoulder were not symptomatic. 

To support his contention that his right shoulder is more 
painful and therefore warrants a higher disability rating, 
the veteran points to private medical records, including 
records dated January and February 2005 reflecting diagnostic 
injections, X-ray and MRI findings of arthritis or 
degenerative changes in his right shoulder.  The actual X-ray 
and MRI reports are not of record.  The Board notes that an 
August 1993 VA examination report reflects a diagnosis of 
osteoarthritis of the veteran's right shoulder.  During the 
June 2006 hearing before the undersigned, the veteran 
testified that the pain in his right shoulder has become 
worse since the October 2003 VA examination, that he has had 
to curtail his physical activities as a result of the 
increased pain, and that pain medications and steroid 
injections he receives from doctors are not enough to 
consistently relieve the pain.  A private medical record 
dated January 2005 indicates that the veteran, at that time, 
had been experiencing increased right shoulder pain for about 
three years.

Based on the foregoing, the Board finds that a remand for a 
VA examination to assess the present level of disability of 
the veteran's right shoulder is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	VA should, upon obtaining appropriate 
consent from the veteran, request from 
A. Mendelson, M.D. copies of the actual 
X-ray and MRI reports referenced in Dr. 
Mendelson's January and February 2005 
medical reports that are of record, and 
associate those reports with the 
veteran's claims file.

2.	Then, VA should schedule the veteran 
for a VA examination to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  All required tests and 
studies should be completed, including 
a range of motion study and X-rays.  
The examiner should specifically 
comment on any limitation of motion of 
the right shoulder.  The examiner 
should comment on whether the right 
shoulder is arthritic.  A complete 
rationale for any opinion should be 
included.  The examiner should 
reconcile his or her arthritis 
diagnosis with the findings regarding 
arthritis reflected in the August 1993 
VA examination report, the October 2003 
VA examination report, and the January 
and February 2005 Medical/Progress 
Report of private physician A. 
Mendelson, M.D. reflecting X-ray and 
MRI findings, and/or the actual X-ray 
and MRI reports upon which Dr. 
Mendelson's findings are based.

3.	Following such development, VA should 
review and readjudicate the veteran's 
claim for an increased rating.  If any 
benefit sought on appeal remains 
denied, VA shall issue the veteran and 
his representative a Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).


